Case: 20-60825     Document: 00515859438         Page: 1     Date Filed: 05/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 12, 2021
                                  No. 20-60825
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anthony Kizzee,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:96-CR-28-1


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Anthony Kizzee was convicted by a jury of, inter alia: possession with
   intent to distribute cocaine base; and traveling in interstate commerce with
   intent to promote unlawful activity. He appeals the district court’s denying




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60825      Document: 00515859438           Page: 2     Date Filed: 05/12/2021




                                     No. 20-60825


   his motion for resentencing pursuant to Section 404 of the First Step Act of
   2018.
           The district court’s denial of a motion for reduction in sentence is
   reviewed under a highly-deferential, abuse-of-discretion standard. United
   States v. Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert denied, 140 S. Ct. 2699
   (2020). “A court abuses its discretion when the court makes an error of law
   or bases its decision on a clearly erroneous assessment of the evidence.”
   United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011).
           Kizzee asserts the district court, in denying his motion, failed to
   properly consider his postconviction rehabilitation record. In denying the
   motion, the court considered all 18 U.S.C. § 3553(a) sentencing factors and
   concluded none of them warranted a sentence reduction in the light of his
   offense conduct and history. Accordingly, he has not shown the district court
   abused its discretion. See United States v. Batiste, 980 F.3d 466, 477–78 (5th
   Cir. 2020) (“[I]t is more plausible, on the record before us, that the district
   court, having evaluated all pertinent factors, simply exercised its statutory
   discretion to deny the motion.”).
           He further claims the court ignored the applicable statutory maximum
   sentence, but this contention would require the district court to consider
   caselaw decided after his sentence that is not applied retroactively.
   Therefore, the court could not consider it. See United States v. Hegwood, 934
   F.3d 414, 418–19 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019) (holding
   resentencing under First Step Act places district court “in the time frame of
   the original sentencing” and applying the law as it was then).
           AFFIRMED.




                                           2